t c memo united_states tax_court william g and debra c kellen petitioners v commissioner of internal revenue respondent docket no filed date robert s schriebman and patrick be mcginnis for petitioners timothy s sinnott for respondent memorandum findings_of_fact and opinion armen special_trial_judge in a so-called affected items notice_of_deficiency respondent determined additions to tax to petitioners’ federal_income_tax for the year and in the amounts as shown below additions to tax sec sec sec year a a dollar_figure dollar_figure dollar_figure ' throughout this opinion and unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue the first page of the notice_of_deficiency mistakenly shows this amount as the sum of the additions to tax under sec_6653 and ie dollar_figure the first page of the notice_of_deficiency mistakenly references sec_6662 which section is the successor to sec_6661 and is applicable for returns the due_date for which determined without regard to extensions is after date see omnibus budget reconciliation act of publaw_101_239 sec a c d stat after concessions by the parties ’ the issues for decision are as follows whether petitioner william g kellen petitioner is liable for additions to tax under sec_6653 and for negligence or intentional disregard of rules or regulations we hold that petitioner is liable for such additions whether petitioner is liable for the addition_to_tax under sec_6661 for substantial_understatement of tax ' petitioners concede that the notice_of_deficiency is valid cf 814_f2d_1363 cir revg 81_tc_855 respondent concedes and petitioner william g kellen does not dispute that pursuant to sec_6015 petitioner debra c kellen is entitled to relief from joint_and_several_liability for the additions to tax - - liability we hold that petitioner is liable for such addition the foregoing two issues relate to the participation of petitioner as a limited_partner in a jojoba partnership known as san nicholas research ltd findings_of_fact some of the facts have been stipulated and they are so found the stipulated facts and attached exhibits are incorporated herein by this reference petitioner resided in cora wyoming at the time that his petition was filed with the court a petitioner’s education and experience petitioner is a highly educated individual in he graduated from loyola university of los angeles with a bachelor of science degree in civil engineering specializing in water systems ten years later in he received a law degree from western state college of law in fullerton california since petitioner has practiced engineering in both the public and private sectors since he has practiced law in the private sector petitioner also has experience related to farming in he formed a company known as the great american hay company that grew hay in desert center california in he and certain friends and investors purchased property known as brown’s farm that grew citrus alfalfa and row crops - in the taxable_year in issue petitioner was actively engaged in the practice of law although he also served as a consulting engineer and was involved in farming petitioner maintained a law office in riverside california and he specialized in the formation of financial institutions such as banks savings and loan associations and thrift and loan associations petitioner formed more than financial institutions in southern california neither in nor at any other time relevant to this case did petitioner have any expertise in accounting or tax matters nor did he ever attempt to render advice on those subjects in petitioner was financially well-off and sophisticated for that year he earned a net profit of dollar_figure from his law practice and he derived capital_gains from stock transactions in the net amount of dollar_figure and interest in the amount of dollar_figure in addition petitioner had equity interests in an equipment rental proprietorship a partnership known as fontana bancorp development five jojoba partnerships see pp and an s_corporation known as any income that petitioner may have earned in from consulting as an engineer or from farming was minimal in one instance petitioner parlayed a dollar_figure investment in corona bancorp in date into a dollar_figure sale in date vancouver coors inc b petitioner’s initial involvement in jojoba partnerships in late petitioner became the general_partner and tax_matters_partner of four limited_partnerships utah jojoba research ltd utah jojoba blythe jojoba i research ltd blythe jojoba i blythe jojoba ii research ltd blythe jojoba iit and desert center jojoba research ltd desert center jojoba each of these partnerships was similar if not identical to san nicholas research ltd described infra pp prior to petitioner did not have any experience in growing jojoba nor did he have any experience in either the research or development of jojoba prior to that time petitioner’s knowledge concerning jojoba was limited to articles that he had read in various magazines and a general familiarity with the existence of an experimental jojoba plantation located at the university of california at riverside at trial petitioner testified that he became a general_partner in coordinated financial services cfs of salt lake city utah in the latter part of the record is not clear whether petitioner continued to be a partner in cfs in cfs is described in utah jojoba i research v commissioner tcmemo_1998_6 see infra pp petitioner also became a limited_partner in desert center jojoba c petitioner’s investment in san nicholas research ltd in late petitioner signed a subscription agreement and purchased limited_partnership units an 719-percentage interest in san nicholas research ltd san nicholas or the partnership petitioner purchased the partnership units pursuant to a private_placement memorandum dated date see infra pp petitioner paid dollar_figure per limited_partnership unit ora total of dollar_figure for hi sec_15 units in san nicholas of this amount dollar_figure per unit or dollar_figure for units was paid in cash the balance dollar_figure per unit or dollar_figure for units was payable pursuant to a 10-year promissory note ’ at the time that he signed the subscription agreement petitioner believed that his investment in san nicholas offered tax benefits and his decision to invest was influenced by that belief d putative nature of san nicholas’ business according to the private_placement memorandum dated date the offering memorandum san nicholas was formed in the general_partner and tax_matters_partner of san nicholas was alfred m clancy an individual whom petitioner did not know at the time that he invested in san nicholas ’ the note which was recourse in form contemplated payments of interest only for the first years as matters actually transpired in the late 1980s the limited partners were given the option of paying a discounted percentage of the principal in cash petitioner elected this option - j- order to undertake a comprehensive research_and_development program on the plant simmondsia chinesis jojoba the offering memorandum described how this program was to be carried out the partnership will enter into a research_and_development contract with u s agri research_and_development corp the r d contractor who will conduct the experiments in various test sites as well as its laboratory or greenhouse facilities that it in its sole discretion deems advisable in addition the r d contract sets forth that a site in the vicinity of desert center and blythe california of from acres will be delineated as the applied research site upon which all technology and improved cultivars developed on behalf of the partnership during the term of the contract will be placed in field the partnership will also have the right but not be obligated to enter into a license agreement to license to u s agri research_and_development corp all technology developed on behalf of the partnership for a period of forty years and receive therefrom an amount equal to of the products produced from the developed technology copies of the research_and_development r d contract and the license agreement referred to in the preceding paragraph were attached as exhibits to the offering memorandum the r d contract identified u s agri research_and_development corp u s agri as a party to the contract and the r d contractor thereunder the license agreement identified u s agri as a although san nicholas may not have been obligated to enter into a license agreement with u s agri research_and_development corp it was a foregone conclusion that it would do so indeed the research_and_development r d contract and the license agreement were executed concurrently notably execution of the license agreement by san nicholas served to automatically terminate the r d contract pursuant to the terms of the latter contract see infra pp --- - party to the contract and the licensee thereunder br u s agri and eugene pace as previously indicated the offering memorandum identified u s agri as the r d contractor under the r d contract and as the licensee under the license agreement u s agri was also the r d contractor and the licensee for utah jojoba blythe jojoba i blythe jojoba ii and desert center jojoba the president of u s agri was bugene pace mr pace who was also a member of its board_of directors petitioner also served as a member of u s agri’s board until he became general_partner of utah jojoba blythe jojoba i blythe jojoba ii and desert center jojoba in late at the time that petitioner invested in san nicholas he and mr pace had been personal friends and business associates for a number of years ff cautionary language in the san nicholas offering memorandum the face of the offering memorandum warned in block letters that this offering involves a high degree of risk the offering memorandum also included the following cautionary language in block letters prospective investors are cautioned not to construe this memorandum or any prior or subsequent communications as constituting legal or tax_advice investors are urged to consult their own counsel as to all matters concerning this investment there is no public or other market for the units nor will such market develop the purchase of such units described in this memorandum involves a high degree of risk see risk factors and should be considered only by persons who can afford the total loss of their investment bach purchaser of the units herein should and is expected to consult with his own tax advisor as to the tax aspects in addition the offering memorandum limited the sale of partnership units to investors with a net_worth exclusive of home furnishings and automobiles of at least dollar_figure or investors whose net_worth was at least dollar_figure exclusive of home furnishings and automobiles and who anticipated that for the taxable_year of the investment they would have gross_income of at least dollar_figure or taxable_income a portion of which but for tax-advantaged investments would be subject_to federal_income_tax at a marginal_rate of percent the offering memorandum included a section entitled risk factors which was the single longest section it began with a general warning the purchase of the interests offered hereby involves various risk factors investment in the partnership involves an extremely high degree of risk investors should consider carefully the various risk factors set forth in this and other portions of this memorandum investment in the partnership is suitable only for persons of substantial financial means who -- - will not require liquidity in the investment investors must be prepared for the possible loss of their entire investment the offering memorandum then proceeded to discuss a number of specific and significant risk factors associated with an investment in san nicholas among those risks the offering memorandum warned research_and_development risks were so great that an investment in san nicholas should be considered highly speculative the general_partner had no previous experience in dealing in jojoba there was no structured market or distribution system for jojoba there were no facilities dedicated to the processing of jojoba commercial applications of jojoba are not extensive the general_partner had not conducted any market analysis or similar studies there was no assurance of any increase in marketing or production facilities or in the demand for jojoba in the absence of any such increase the production of jojoba might be unprofitable regardless of any technology that might be developed by the r d contractor and there was the likelihood of audit by the internal_revenue_service indeed the discussion concerning the tax risks associated with an investment in san nicholas constituted half of the section on risk factors the offering memorandum also included projections of revenue cashflow and taxable_income or loss investors were warned however that those projections which had been prepared for the general_partner had not been audited and that they should not be relied on to indicate the actual results that might be attained g petitioner’s friend and associate e t jacobs e t jacobs mr jacobs a former irs agent and examination manager was a certified_public_accountant in private practice he was also one of petitioner’s friends and business associates in or about mr jacobs became involved in the farming of jojoba in desert center california mr jacobs sold limited_partnership interests in a number of jojoba partnerships h petitioner’s schedule k-1l and income_tax return petitioner received a schedule_k-1 partner’s share of income credits deductions etc from san nicholas for the schedule_k-1 reported that petitioner’s distributive_share of partnership loss from san nicholas was dollar_figure for that year petitioner timely filed a federal_income_tax return form_1040 for petitioner attached to his return page of schedule e supplemental income schedule and claimed thereon a loss from san nicholas in the amount of dollar_figure petitioner then offset this loss against his other income see supra p i jojoba partnership litigation san nicholas was examined by the internal_revenue_service the return was prepared by david macher a certified_public_accountant in riverside california and a notice of final_partnership_administrative_adjustment fpaa was ultimately issued to the partnership in date alfred m clancy mr clancy the general_partner and tax_matters_partner of san nicholas commenced a tefra partnership proceeding in this court subsequently in date mr clancy and the commissioner agreed to be bound by the decision to be entered in utah jojoba i research v commissioner docket no a tefra partnership proceeding involving utah jojoba that had previously been commenced by petitioner in his capacity as tax_matters_partner of that partnership in utah jojoba i research v commissioner tcmemo_1998_ the court made detailed findings_of_fact related to the jojoba limited_partnerships petitioner u s agri and mr pace the court described the r d contract between the partnerships and u s agri as mere window dressing and held that the partnerships did not directly or indirectly engage in research or experimentation and that the partnerships lacked a realistic prospect of entering into a trade_or_business in upholding the the tefra partnership proceeding was assigned docket no tefra stands for the tax equity and fiscal responsibility act of publaw_97_248 96_stat_648 see secs n c f energy partners v commissio89_tc_741 87_tc_783 ‘t at least docketed cases were bound by stipulation to the outcome of utah jojoba i research v commissioner docket no commissioner’s disallowance of research_and_experimental_expenditures the court concluded that the agreements between the partnerships and the r d contractor u s agri had been designed and entered into solely to provide a mechanism to disguise the capital contributions of limited partners as currently deductible expenditures ’ the court stated that the activities of the partnerships were another example of efforts by promoters and investors in the early 1980s to reduce the cost of commencing and engaging in the farming of jojoba by claiming inaccurately that capital expenditures in jojoba plantations might be treated as research or experimental expenditures_for purposes of claiming deductions under sec_174 id in date mr clancy acting in his capacity as tax_matters_partner of san nicholas consented to entry of decision against the partnership subsequently in date the court entered decision against san nicholas pursuant to the commissioner’s motion for entry of decision under rule a thereafter the commissioner assessed a deficiency in petitioner’s income_tax for in the amount of dollar_figure and mailed a so-called affected items notice_of_deficiency to in other words in order to decrease the limited partners’ cost of investing in the jojoba partnerships large up- front deductions were manufactured from expenditures that were actually capital contributions all rule references are to the tax_court rules_of_practice and procedure -- petitioner determining additions to tax for negligence and substantial_understatement of tax_liability see sec a n c f energy partners v commissio89_tc_741 87_tc_783 n it is those additions to tax that are in issue in the present case j epiloque demise of the jojoba partnerships the jojoba partnerships proved to be financial failures in date some to jojoba partnerships under contract with u s agri were consolidated into one large limited_partnership jojoba plantation ltd sometime thereafter jojoba plantation ltd filed a petition in bankruptcy under chapter of the bankruptcy act see utah jojoba i research v commissioner supra at trial petitioner testified that the jojoba partnerships failed because of the internal_revenue_service at a previous trial petitioner testified that the collapse basically of the tax incentive for doing jojoba contributed to the partnerships’ failure see id petitioner’s sole third-party witness suggested a different reason that no commercially viable method of harvesting jojoba was ever developed - - opinion we have decided many jojoba cases involving additions to tax for negligence and substantial_understatement of tax_liability we have found the taxpayers liable for additions to tax for negligence in all of those cases likewise we have found the taxpayers liable for the addition_to_tax for substantial_understatement of tax_liability in all of those cases that have presented that issue i sec_6653 and negligence the first issue for decision is whether petitioner is liable for additions to tax under sec_6653 and with respect to the underpayment_of_tax attributable to petitioner’s investment in san nicholas petitioner has the burden_of_proof to show that he is not liable for these additions to tax see 205_f3d_54 2d cir affg sann v commissioner tcmemo_1997_259 58_tc_757 anderson v commissioner t c memo 's see eg lopez v commissioner tcmemo_2001_278 christensen v commissioner tcmemo_2001_185 serfustini v commissioner tcmemo_2001_183 carmena v commissioner tcmemo_2001_177 nilsen v commissioner tcmemo_2001_163 ruggiero v commissioner tcmemo_2001_162 robnett v commissioner tcmemo_2001_17 harvey v commissioner tcmemo_2001_16 hunt v commissioner tcmemo_2001_15 fawson v commissioner tcmemo_2000_195 downs v commissioner tcmemo_2000_155 glassley v commissioner tcmemo_1996_206 stankevich v commissioner tcmemo_1992_458 -- - affd 62_f3d_1266 cir see generally rule a 503_us_79 290_us_111 sec_6653 imposes an addition_to_tax in an amount equal to percent of the underpayment_of_tax if any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 imposes another addition_to_tax in an amount equal to percent of the interest due on the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under like circumstances see 62_f3d_1266 cir affg tcmemo_1993_607 85_tc_934 the focus of inquiry is the reasonableness of the taxpayer’s actions in light of the taxpayer’s experience and the nature of the investment see 60_tc_728 see also 82_f3d_918 cir whether a taxpayer is negligent in claiming a tax deduction depends upon both the legitimacy of the underlying cf sec_7491 effective for court proceedings arising in connection with examinations commencing after date in the present case the examination of petitioner’s income_tax return for commenced well before date investment and the due care in the claiming of the deduction affg tcmemo_1994_217 turner v commissioner tcmemo_1995_363 in this regard the determination of negligence is highly factual under some circumstances a taxpayer may avoid liability for negligence if reasonable reliance on a competent professional adviser is shown see 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd on another issue 501_us_868 however reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered see freytag v commissioner supra for reliance on professional advice to excuse a taxpayer from negligence the taxpayer must show that the professional had the requisite expertise as well as knowledge of the pertinent facts to provide informed advice on the subject matter see 43_f3d_788 2d cir affg tcmemo_1993_621 39_f3d_402 2d cir affg tcmemo_1993_480 freytag v commissioner supra the facts pertinent to the present case relating to the structure formation and operation of san nicholas are as found above and as discussed in utah jojoba i research v commissioner tcmemo_1998_6 the offering memorandum identified u s agri -- - as the contractor under the r d contract in addition a license agreement between san nicholas and u s agri granted u s agri the exclusive right to use all technology developed for the partnership for years in exchange for a royalty of percent of the products produced from such technology the r d contract and the license agreement were executed concurrently according to its terms the r d contract expired upon the partnership’s execution of the license agreement because the two contracts were executed concurrently amounts paid_by the partnership to u s agri were not paid pursuant to a valid r d contract but rather were passive investments in a farming venture under which the investors’ return if any was to be in the form of royalties pursuant to the license agreement thus as the court held in utah jojoba i research v commissioner supra the partnership was never engaged in research or experimentation either directly or indirectly moreover the court found that u s agri’s attempt to farm jojoba commercially did not constitute r d thereby concluding that the r d contract was designed and entered into solely to decrease the limited partners’ cost of investing in an jojoba partnership through large upfront deductions for expenditures that were actually capital contributions the court further concluded that the partnership was not involved in a trade_or_business and had no realistic prospect of entering into a trade_or_business with respect to any technology that was to be developed by u s agri id notwithstanding the foregoing petitioner contends that his investment in san nicholas was motivated solely by the potential to earn a profit petitioner also contends that taking into account his experiences as a farmer and engineer and the nature of his investment he exercised the due care that a reasonable and ordinarily prudent person would have exercised under like circumstances finally petitioner contends that reliance on mr pace mr jacobs and a professor at the university of california should absolve him of liability for negligence in this case for the following reasons we disagree with petitioner’s contentions first the principal flaw in the structure of san nicholas was evident from an examination of the r d contract and the license agreement both of these documents were a part of the offering memorandum a reading of the r d contract and the license agreement demonstrates that the license agreement canceled or rendered ineffective the r d contract because of the concurrent execution of the two documents accordingly san nicholas was never engaged in either directly or indirectly any research or experimentation rather san nicholas was merely a passive investor seeking royalty returns pursuant to the license agreement see lopez v commissioner tcmemo_2001_278 christensen v commissioner tcmemo_2001_185 serfustini v - - commissioner tcmemo_2001_183 carmena v commissioner tcmemo_2001_177 nilsen v commissioner tcmemo_2001_163 fawson v commissioner tcmemo_2000_195 petitioner an experienced attorney should have understood the legal ramifications of the license agreement canceling the r d contract second we are unable to accept uncritically petitioner’s contention that he invested in san nicholas solely to earn a profit ’ rather at the time that he signed the subscription agreement petitioner believed that his investment in san nicholas offered tax benefits and his decision to invest was influenced by that belief third we do not think that petitioner a well-educated and successful attorney and a sophisticated investor exercised due care at the time that he signed the subscription agreement in this regard we are again unable to accept uncritically petitioner’s contention that he reasonably relied on the offering memorandum the short answer to this contention is that ‘7 it is the duty_of the court to listen to testimony observe the demeanor of witnesses weigh the evidence and determine what to believe the court is not required to accept testimony at face value and the court may discount a party’s self-interested testimony and place reliance on other evidence that is believed to be more reliable see 786_f2d_1382 cir affg in part and remanding in part tcmemo_1984_197 99_tc_202 duralia v commissioner tcmemo_1994_269 see also 87_tc_74 - - petitioner either did not read the offering memorandum in its entirety or chose to ignore portions thereof see 39_f3d_402 cir affg tcmemo_1993_480 holding that the taxpayer’s reliance on offering materials was not reasonable see also 990_f2d_893 cir affg donahue v commissioner tcmemo_1991_181 holding that claims that are probably too good to be true should be investigated by a reasonably prudent person ’ the offering memorandum was replete with caveats and warnings regarding the business and tax risks associated with an investment in san nicholas the cover page cautioned that this offering involves a high degree of risk and warned prospective investors not to construe this memorandum or any prior or subsequent communications as constituting legal or tax_advice potential inventors were urged to consult their own counsel as to all matters concerning this investment and were advised to consult with their own tax advisor as to the tax aspects the single longest section of the offering memorandum was devoted to risk factors and warned of numerous risks specifically including tax risks the lack of a structured market and in the present case the parties stipulated to a promotional videotape produced by u s agri that described jojoba as liguid gold and the industrial crop of the future which would be cultivated in some of the most hostile land anywhere -- - distribution system for jojoba and the highly speculative nature of the investment petitioner ignored these warnings on brief petitioner painstakingly dissects portions of the offering memorandum in an attempt to show that he carefully perused what he calls a business plan petitioner’s piecemeal approach to the offering memorandum ignores the existence of the strong cautionary language a careful review of the offering memorandum especially the portion discussing the tax risks would have caused a prudent investor to question the propriety of the tax benefits we would certainly expect no less from a well- educated and sophisticated individual such as petitioner petitioner contends that he also conducted his own analysis of san nicholas prior to investing however there is no persuasive evidence that petitioner’s analysis was based on anything other than the projections set forth in the offering memorandum see 87_tc_74 investors were warned however that those projections had been prepared for the general_partner had not been audited and should not be relied on there is nothing in the record to persuade us that petitioner’s projections were ever audited or examined by any disinterested third party any reliance on those projections was unreasonable petitioner contends that his experience with farming and his reading about jojoba gave him confidence in the viability of his - - investment in san nicholas yet petitioner’s experience and his knowledge should have led him to inquire into both the operational aspects of the partnership and the nature of the research that u s agri was to conduct under the terms of the r d contract see fawson v commissioner tcmemo_2000_195 although petitioner claims to have visited the jojoba sites about once a month the primary purpose of these visits was to see how the plants were growing and that proper watering and weeding methods were being utilized however there is no persuasive evidence in the record to demonstrate that petitioner either as a limited_partner in san nicholas or as the general_partner and tax_matters_partner of four other jojoba partnerships visited the jojoba sites in order to determine whether research or development was being conducted if petitioner had visited the jojoba sites for that purpose he would have quickly discovered that u s agri was engaged in we find it curious that petitioner would choose to emphasize his experience when the record clearly demonstrates that prior to he did not have any experience in growing jojoba nor did he have any experience in either the research or development of jojoba petitioner’s experience first came in late when he became the general_partner and tax_matters_partner of utah jojoba blythe jojoba i blythe jojoba ii and desert center jojoba we find it equally curious that petitioner would choose to emphasize his knowledge when the record demonstrates that prior to his knowledge was limited to articles that he had read in various magazines and a general familiarity with the existence of an experimental jojoba plantation located at the university of california at riverside -- - nothing more than a farming activity see fawson v commissioner supra petitioner should have realized that in the absence of any research_and_development there could be no deduction for research_and_experimental_expenditures under sec_174 fourth petitioner contends that in deciding to invest in san nicholas he reasonably relied on advice from mr pace mr jacobs and a professor at the university of california for reasons that we shall discuss we disagree that any such reliance was reasonable petitioner contends that he reasonably relied on advice from mr pace at the time of trial mr pace was deceased accordingly we do not know first hand what knowledge he may have had or what advice he may have given the record does establish that mr pace was the president of u s agri and a member of its board_of directors petitioner who for a period of time was also a member of u s agri’s board obviously knew that mr pace was an interested_party and that mr pace had a conflict of interest thus whatever advice petitioner may have received from mr pace fails as a defense to negligence because of mr pace’s lack of competence to give such advice and the clear presence of a conflict of interest see rybak v commissioner in utah jojoba i research v commissioner tcmemo_1998_6 the court found that before mr pace had only limited knowledge of and minimal background in jojoba 91_tc_524 petitioner also contends that he reasonably relied on advice from mr jacobs at the time of trial mr jacobs was deceased accordingly we do not know first hand what knowledge he may have had or what advice he may have given the record does establish that mr jacobs only became involved in the farming of jojoba in or about so his experience was limited and there is nothing to suggest that he was knowledgeable about research_and_development of jojoba see freytag v commissioner t c pincite the record also establishes that mr jacobs was involved in the sale of limited_partnership interests in a number of jojoba partnerships accordingly any advice that he may have given can be analogized to that of a promoter which advice is inherently suspect e g addington v commissioner f 3d pincite pasternak v commissioner f 2d pincite in glassley v commissioner tcmemo_1996_206 we found that the taxpayers acted on their fascination with the idea of participating in a jojoba farming venture and their satisfaction with tax benefits of expensing their investments which were clear to them from the promoter’s presentation they passed the offering circular by their accountants for a glance the record in the present case suggests that whatever advice may have been given by mr jacobs was nothing more than a generalized affirmation to invest in jojoba indeed at trial petitioner testified that mr jacobs was very high on the investments in - - jojoba and i--and that was the primary reason i invested in it petitioner also contends that he reasonably relied on advice from a professor at the university of california at riverside a dr yermanos this individual did not testify at trial so we do not know first hand what advice he may have given or on what basis such advice may have been rendered ’ however the record suggests that petitioner never compensated dr yermanos for his time and that dr yermanos may have merely opined on whether the jojoba industry as a whole could become profitable there is nothing in the record to suggest that petitioner ever discussed the details of san nicholas with dr yermanos or that dr yermanos even knew about the existence of that partnership in short petitioner’s testimony concerning dr yermanos is too amorphous for us to conclude that whatever advice dr yermanos may have provided was sufficiently informed to absolve petitioner from liability for the additions to tax for negligence finally petitioner relies heavily on 99_tc_132 affd sub nom 28_f3d_1024 cir that case however is distinguishable on its facts we note that no mention is made of a dr yermanos in utah jojoba i research v commissioner tcmemo_1998_6 remarkably dr yermanos apparently admitted to petitioner that he ie dr yermanos had not been successful in convincing anyone to enter the field of jojoba -- p7 - in krause v commissioner supra we held for the taxpayers on the issue of negligence we did so in the context of oil recovery technology based on special or unusual circumstances related to the energy and oil crisis of the late 1970s and early 1980s in evaluating the imposition of the additions to tax in this case and in light of the above facts encouraging investments in and the development of tertiary oil recovery methods such as enhanced oil recovery technology we are somewhat understanding of the individual investments that were made in partnerships in the context of the hysteria relating to the energy crisis the oil price increases of the late 1970s the industry and the governmental interest in enhanced oil recovery technology the heavy and sophisticated promotion of these investments we conclude that petitioners are not liable for the additions to tax and the additional interest element for negligence under sec_6653 sec_6653 and id pincite none of the circumstances that were determinative in krause v commissioner supra are present in the case at bar petitioner’s reliance on the cited case is misplaced in view of the foregoing we hold that petitioner is liable for the additions to tax under sec_6653 and for negligence respondent’s determination is sustained il sec_6661 substantial_understatement of tax_liability the second issue for decision is whether petitioner is liable for an addition_to_tax under sec_6661 that section as amended by the omnibus budget reconciliation act of publaw_99_509 100_stat_1951 provides for an - - addition_to_tax of percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax petitioner bears the burden of proving that he is not liable for the addition_to_tax 109_tc_235 mueller v commissioner t c memo 2001-dollar_figure a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 b a generally the amount of an understatement is reduced by the portion of the understatement that the taxpayer shows is attributable to either the tax treatment of any item for which there was substantial_authority or the tax treatment of any item with respect to which the relevant facts were adequately disclosed on the return see sec_6661 b substantial_authority exists when the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary positions sec_1 b income_tax regs adequate_disclosure of the tax treatment of a particular item may be made either ina statement attached to the return or on the return itself sec_1 b and c income_tax regs if an understatement is attributable to a tax_shelter_item then different standards apply first in addition to showing see supra note - - the existence of substantial_authority a taxpayer must show that he or she reasonably believed that the tax treatment claimed was more_likely_than_not the proper treatment sec_6661 b c ii second disclosure whether or not adequate will not reduce the amount of the understatement sec_6661 b c petitioner appears to concede that there was a substantial_understatement of tax within the meaning of sec_6661 petitioner does not contend however that there was substantial_authority supporting the deduction of the partnership loss that he claimed on his return nor does petitioner contend that there was adequate_disclosure of the facts related to that loss rather petitioner contends that he should be absolved of liability for the addition_to_tax by virtue of sec_6661 sec_6661 vests the commissioner with discretion to waive the addition_to_tax under sec_6661 if the taxpayer shows that he or she acted with reasonable_cause and in good_faith the commissioner’s failure to waive the addition_to_tax is reviewed by this court for abuse_of_discretion 110_tc_189 we note that the understatement_of_tax on which respondent determined the addition_to_tax is dollar_figure the amount_required_to_be_shown_as_tax on petitioner’s return is dollar_figure the understatement is therefore substantial because it exceeds the greater of percent of the amount required to be shown on the return or dollar_figure sec_6661 -- - there is nothing in the record to suggest that petitioner ever requested that respondent waive the addition_to_tax under sec_6661 indeed petitioner does not even allege that he requested such a waiver for that reason alone petitioner is not entitled to relief from liability see 58_f3d_557 cir affg tcmemo_1992_693 klieger v commissioner tcmemo_1992_734 sec_1 income_tax regs even if petitioner had requested a waiver under sec_6661 the record demonstrates that he failed to act reasonably and in good_faith in deducting his claimed loss from san nicholas as general_partner and tax_matters_partner of four other jojoba partnerships specifically including utah jojoba petitioner was aware or should have been aware that san nicholas was not engaged in the research_and_development of jojoba accordingly petitioner knew or should have known that in the absence of any research_and_development there could be no deduction for research_and_experimental_expenditures under sec_174 in view of the foregoing we hold that petitioner is liable for the addition_to_tax under sec_6661 for substantial_understatement of tax_liability respondent’s determination is sustained til conclusion --- - to reflect our disposition of the disputed issues as well as the parties’ concessions see supra note l decision will be entered for petitioner debra c kellen and for respondent as to petitioner william g kellen
